Citation Nr: 1548664	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  04-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic eye disability.

2.  Entitlement to service connection for chronic leg cramps, to include as secondary to service-connected lumbar paraspinal muscle strain and bilateral knee disabilities.

3.  Entitlement to service connection for a chronic cervical strain.

4.  Entitlement to an initial rating in excess of 20 percent for a lumbar paraspinal muscle strain ("lumbar strain").  

5.  Entitlement to an initial rating in excess of 10 percent for left knee status post arthroscopic surgery ("left knee disability").

6.  Entitlement to an initial rating in excess of 10 percent for right knee status post arthroscopic surgery ("right knee disability").

7.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.

8.  Entitlement to an increased rating for hiatal hernia with gastroesophageal reflux disease (GERD) ("hernia with GERD"), rated initially as noncompensable and as 10 percent from January 3, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to February 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for the lumbar strain (assigning a 20 percent disability rating), left knee disability (10 percent rating), right knee disability (10 percent rating), hemorrhoids (noncompensable rating), and hernia with GERD (noncompensable rating), all with the effective date of February 25, 2001.  The decision also denied service connection for an eye disability, leg cramps, and cervical strain.  

During the pendency of appeal, a November 2003 rating decision increased the initial disability rating for hemorrhoids to 10 percent, and a December 2014 rating decision increased the rating for hernia with GERD to 10 percent effective January 3, 2012.  These decisions constitute partial grants of the benefits sought on appeal; the issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran requested a hearing before the Board, but failed to report to a hearing scheduled in August 2007 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board remanded the case in November 2007 and February 2010 for further development.  The November 2007 directives included scheduling the Veteran for a hearing before a decision review officer (DRO) and scheduling the Veteran for VA examinations to obtain medical opinions on the nature and etiology of any current eye, leg cramp, and cervical spine disabilities, and the severity of the service-connected lumbar spine, bilateral knee, hemorrhoids, and hernia with GERD disabilities.  The February 2010 directives included issuing a Statement of the Case (SOC) on the issue of entitlement to an initial compensable rating for dyshidrotic eczema of the bilateral hands, obtaining relevant VA and non-VA medical records, and obtaining VA examinations.  

The Veteran was subsequently afforded VA examinations in December 2011 and January 2012, she had a DRO hearing in June 2012, and VA and non-VA medical treatment records have been associated with the claims file.  In addition, the AOJ issued an SOC in May 2014 on the issue of entitlement to an initial compensable rating for dyshydrotic eczema of the bilateral hands, and the Veteran did not perfect appeal of the issue.  Specifically, the Veteran did not submit a substantive appeal of the issue (VA Form 9).  There is no indication the Veteran or her representative were confused by the VA Form 9 requirements, and the Board notes that an Informal Hearing Presentation submitted by the Veteran's representative in August 2015 indicates that there is no VA Form 9 on appeal for this issue and therefore it appears that the Veteran elected not to pursue the issue.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claim for an initial compensable rating for dyshidrotic eczema of the bilateral hands is not before the Board.  

The Board is satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for a cervical strain and a higher initial rating for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Any current eye disability is not shown to be related to service.

2.  The Veteran does not have a current diagnosis of leg cramps.

3.  For the entire period of appeal, the lumbar strain is manifested by forward flexion to at least 70 degrees, without evidence of ankylosis of the thoracolumbar spine.

4.  For the entire period of appeal, the left knee disability is manifested by pain, pain on palpation, and flexion limited to no more than 120 degrees, without evidence of ankylosis, recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum.

5.  For the entire period of appeal, the left knee disability is manifested by frequent episodes of "locking" pain.

6.  For the entire period of appeal, the right knee disability is manifested by pain, pain on palpation, and flexion limited to no more than 130 degrees, without evidence of ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum.

7.  For the period of appeal prior to January 3, 2012, the hernia with GERD was manifested by heartburn and abdominal pain, without evidence of dysphagia, regurgitation, or arm or shoulder pain.

8.  For the period of appeal from January 3, 2012, the hernia with GERD is manifested by mild symptoms that occur 3 times per year, without evidence of severe symptoms 2-3 times per year averaging 10 days in duration or continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for leg cramps have not met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  The criteria for the assignment of a disability evaluation in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for the assignment of a disability evaluation of 20 percent for the left knee disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258 (2015).

5.  The criteria for the assignment of a disability evaluation in excess of 10 percent for the right knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259 (2015).

6.  The criteria for the assignment of an initial disability evaluation of 10 percent for the hernia with GERD for the period of appeal prior to January 3, 2012 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).

7.  The criteria for the assignment of a disability evaluation in excess of 10 percent for the hernia with GERD for the period of appeal from January 3, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in April 2001, prior to the adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         

The Veteran's claims for higher initial ratings are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the lumbar strain, bilateral knees, and hernia with GERD issues.  
                                                                                                                                                                                                                                                                                                                
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claims.  The Board notes that there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims for service connection for an eye disability and leg cramps, and higher initial ratings for lumbar strain, bilateral knee disabilities, and hernia with GERD, and the duty to assist requirements have been satisfied with regard to these claims.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in May 2001, November 2003, December 2011, and January 2012 to obtain medical evidence regarding the nature, etiology, and severity of the claimed disabilities.  The Board finds the VA examination adequate for adjudication purposes.  The examinations were performed by a medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions are provided as to whether the Veteran has any current eye disability or leg cramp disability and, if so, whether the disabilities are related to the Veteran's service.  Findings are also provided on the current severity of the service-connected lumbar strain, bilateral knee disabilities, and hernia with GERD.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these disabilities has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims for service connection for an eye disability and leg cramps, and higher initial ratings for lumbar strain, bilateral knee disabilities, and hernia with GERD, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.

II.  Service Connection Claims

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Eye Disability

The Veteran contends that she has dizziness with blurred vision and residuals of a left eye injury suffered during basic training.  See the February 2001 statement.

For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012); 38 U.S.C.A. § 1110.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.

Service treatment records (STRs) indicate that in a March 1993 enlistment examination, the Veteran's distant vision was measured by pinhole as 20/25 in the right eye and 20/30 in the left eye.  Her near vision was measured by pinhole as 20/25 bilaterally.  In August 1993, the Veteran was issued prescription glasses.  In October 1995, the Veteran's right eye was injured when she ran into a tree limb.  She reported symptoms of photophobia and mild visual haziness intermittently, and three small seeds or stickers were removed from her lower eyelid.  Her upper eyelid was found to have some edema and tenderness.  The next day, in a follow-up appointment, the Veteran reported that her eye did not itch but was very irritated.  She was put on indoor duty for two days.  In November 1997, the Veteran complained of blurred vision and was found to have a simple astigmatism.  In a December 2000 report of medical history, the Veteran reported that she wore glasses and that occasionally she would feel dizzy and her vision would blur.  The Veteran's eyes were found to be normal in the December 2000 separation examination.  Her corrected distance vision was measured as 20/20 in the right eye and 20/15 in the left eye, and corrected near vision was measured as 20/15 bilaterally.  

In July 2001, the Veteran underwent a VA ophthalmology examination through QTC Medical Services.  She reported having headaches and neckaches that were worse in the evenings.  Her visual acuity, uncorrected, was measured as 20/25 bilaterally.  Corrected, her visual acuity was 20/20 bilaterally.  She was diagnosed with refractive error, headache, and neckache.

The Veteran was afforded another VA eye examination in December 2011.  She reported having blurry vision and dry eyes.  Her uncorrected distance vision and near vision were 20/40 or better, bilaterally.  Her corrected distance vision and near vision were also 20/40 or better, bilaterally.  Her pupils were round and reactive to light, and the Veteran did not have anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  The Veteran also did not have diplopia (double vision) or a corneal irregularity that resulted in severe irregular astigmatism.  Her external eye lids and lashes, conjunctiva/sclera, anterior chambers, irises, and lens were normal bilaterally, and she did not have a visual field defect.  The examiner noted that the Veteran had a diagnosis of concentric scars in both eyes that were secondary to Lasik surgery, but no evidence of residuals of an eye injury.

In June 2012, the Veteran testified in a DRO hearing that she ran into a branch and three "little curvy stickers" went through her eyelid, which was very painful.  She said she was not sure if the injury fully healed, but that her eyes kept getting blurrier and her glasses prescription increased until she had Lasik eye surgery.  

VA treatment records indicate that in December 2013, the Veteran had skin lesions beneath the left eyelid and a pigmented spot on the back.

While STRs clearly demonstrate complaints and treatment for decreased visual acuity and contain a diagnosis of astigmatism, there is no evidence of any superimposed disease or residual injury since service.  Although the Veteran was diagnosed with refractive error in July 2001, her visual acuity had not changed since her service entrance examination in March 1993.  However, as discussed above, even if her visual acuity had changed in service, service connection may not be allowed for refractive error of the eyes, as refractive errors are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Neither the July 2001 examiner nor the December 2011 examiner diagnosed the Veteran with residuals from the in-service right eye injury.  In addition, neither examiner diagnosed the Veteran with an eye disability, except for refractive error and scars secondary to Lasik surgery.  

The Board does not doubt the Veteran is sincere in her belief that her claimed condition is related to her service.  As a lay person, she can report symptoms including dizziness and dry eyes, but her statements cannot be used to diagnose an eye disability or determine whether any such eye disability is related to injury or other event in service.  The etiology of eye disabilities goes beyond a simple and immediately observable cause-and-effect relationship and requires medical knowledge to review and interpret clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.

In sum, the weight of the evidence shows that any current eye disability is not related to the injury reported during service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for an eye disability is denied.

Leg Cramps

The Veteran contends that she has bilateral leg cramps that are secondary to her service-connected bilateral knee and back disabilities.  See the January 2004 statement.

The December 2000 report of medical history indicates that the Veteran reported having cramps in her calves.  The December 2000 separation examination indicates that the Veteran had some knee and right foot problems, but is silent for mention of leg cramps or any other leg problem.  

In a May 2001 VA examination through QTC, the Veteran's leg cramps were described in conjunction with bilateral ankle pain.  X-rays of the bilateral lower legs, knees, and ankles were all normal.  The examiner indicated that the Veteran had no diagnosis of leg cramps or any other leg disability, as there was no pathology to render a diagnosis.

In a January 2012 VA examination, the Veteran reporting having leg cramps, mostly at night.  She reported that at the time of the examination, the cramps were infrequent and occurred almost exclusively in her left calf.  She indicated that the most recent occurrence was in August or September 2011.  The examiner asserted that leg cramps are a very common problem and have a large differential diagnosis.  The examiner concluded that although it was difficult to determine the cause of the Veteran's leg cramps, they were in the same leg and same area of the leg as she had when in service, and therefore it was at least as likely as not that the leg cramps were incurred in or caused by the leg cramps she had in service.  The examiner also noted that leg cramps have been linked to dehydration, over-heating, over-exertion of the muscles, electrolyte disturbances, medications, and idiopathic causes, but that they were not usually associated with knee or back problems.  The examiner concluded that the Veteran's leg cramps were less likely than not secondary to the bilateral knees or back condition.  In February 2012, the same VA examiner clarified that the Veteran did not currently have a disability related to the leg cramps because the leg cramps had resolved and there were no residuals.

In the June 2012 DRO hearing, the Veteran testified that between 1996 and 1999 she would wake up night kicking her spouse and that it felt like a "jolt of electricity" going down her legs.  She stated that since that time she has felt sharp pains mostly down her left leg and that the sciatic nerve has been mentioned to her.  

The Veteran contends generally that she has leg cramps, which may be secondary to her lumbar spine or bilateral knees disabilities.  The Board finds that although the Veteran is competent to describe feelings of cramping, she is not competent to diagnose a medical condition, which requires the medical knowledge to interpret symptoms and consider the effects of other medical conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board notes that the Veteran is already service-connected left lower extremity radiculopathy associated with a lumbar paraspinal muscle strain.

Accordingly, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of leg cramps.  The record does not offer any further details beyond the Veteran's reports.  The reported cramping was not listed as a diagnosis in either the May 2001 or January 2012 VA examinations, nor is it listed in any "active problem" list in VA treatment records.  VA treatment records indicate that the Veteran had "muscle spasms," but also indicate the spasms are related to low back and neck pain.  Both of the VA examiners reviewed the complete file and concluded that there was no diagnosis of leg cramps or any other leg disability.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  

In sum, the weight of the evidence preponderates against the claim that the Veteran has a current diagnosis of leg cramps.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for leg cramps is denied.

III.  Increased Ratings Claims

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Lumbar Strain

The Veteran's lumbar strain is rated under Diagnostic Code 5237.

Diagnostic Code 5237, for lumbosacral or cervical strain, is rated under the following general rating formula for diseases and injuries of the spine.   

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Here, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the service-connected lumbar strain under Diagnostic Code 5237.  For a 40 percent rating, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In this case, the weight of the competent and credible evidence shows that for the entire period of the appeal, flexion is to at least 70 degrees and there is no ankylosis.

The Veteran had a VA lumbar spine examination in May 2001.  She reported symptoms of constant lower back aching and soreness, which was exacerbated by exercise and extended periods of sitting and was improved with rest.  Upon physical examination, the lumbar spine had full range of motion without weakness, with flexion to 95 degrees, extension to 35 degrees, right and left lateral flexion to 40 degrees, and right and left rotation to 35 degrees.  There was some tenderness and muscle spasm in the upper lumbar paraspinal area, and the examiner noted that there was no DeLuca issue.  A neurological examination indicated that sensation was normal in all extremities.  X-rays of the thoracic spine were negative; the spine was normally aligned and the disc spaces were well preserved.  The vertebral bodies and posterior elements were intact and there was no paraspinal soft tissue abnormalities evident.  In addition, x-rays of the lumbar spine were negative; the spine was normally aligned and the intervertebral disc spaces were normal in height for the patient's age.  The vertebral bodies and posterior elements were intact and normal in appearance.  

In August 2002, the Veteran was seen at a private medical facility.  A treatment note indicates that she reported constant, daily low back pain, which was aggravated by prolonged sitting, including sitting all day at work.  In September 2002, the Veteran was seen by a private chiropractor, L.H., and reported low back stiffness.

In November 2003, the Veteran had another VA spine examination.  Forward flexion was to 70 degrees ,backward extension to 30 degrees, lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The examiner indicated that with maximum range of motion testing there was mild discomfort and that repetitive range of motion testing did not increase the discomfort or decrease the range of motion.

The Veteran reported increasing low back pain in October 2008, and VA x-ray results indicate that the lumbar spine had normal alignment without evidence of fracture or degenerative change.  There was disc protrusion and annular tear without significant central canal or foraminal stenosis.

In October 2009, the Veteran was noted to have chronic back pain that was mostly myalgia.  She was found to have some tenderness of the muscles bilaterally in the paraspinal area mostly at the upper neck intrascapular area and the lower back.  In November 2009, the Veteran was issued a TENS unit to reduce low back pain.  

In March 2010, the Veteran complained of back pain from the base of her occiput to a little below the lower sacrum.  She was assessed as having probable scoliosis.  X-ray results indicated minimal levoscoliosis at the thoracolumbar junction with no underlying bony abnormality.  In June 2010, the Veteran indicated that she had been out of her medication, Tizanidine, for some time and the pain had increased significantly.  In July 2010, the Veteran reported that she felt a lot better after her Tizanidine was increased.

The Veteran had a third VA spine examination in January 2012.  She reported having flare-ups of pain every couple of days with feelings of burning and constant pressure in the low back.  She stated that when it hurt really badly she could not do anything and had to lay flat on the floor for 30-45 minutes.  Physical examination indicated that she had forward flexion to 90 degrees or greater, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees or greater, with no objective evidence of painful motion on any of the measured movements.  After repetitive-use testing with a minimum of three repetitions, all ranges of motion remained the same.  The examiner indicated that the lumbar spine had excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was also pain on palpation of the lumbar paraspinal muscles bilaterally.  There was severe left lower extremity radiculopathy, but no signs of right lower extremity radiculopathy.  The examiner stated that the Veteran did not have intervertebral disc syndrome (IVDS) and that x-rays showed arthritis.

In November 2012, the Veteran reported increasing pain and lesser range of motion.  A lumbar spine MRI showed focal lumbar degenerative disc disease with disc desiccation, small central protrusion, and posterior annular fissure of L5-S1.  There was no neuroforaminal narrowing or spinal canal stenosis.

In February 2013 the Veteran reported in a VA appointment that her low back pain was increasing.  In April 2013, the Veteran had full range of motion of the lumbar spine, with extension more painful than flexion.  In July 2013, the Veteran began physical therapy on her back.  In September 2013, the Veteran was assessed as having mechanical and myofascial low back pain and possible fibromyalgia.

In April 2014, the Veteran was noted to have closed dislocation of cervical and lumbar vertebrae by imaging studies, and was treated with ibuprofen for pain and methocarbamol for muscle spasms.

Review of the evidence of record reveals that the Veteran does not meet the criteria for a higher evaluation for the manifestations of her lumbar strain.  All measures of forward flexion taken during the period of appeal indicate that the Veteran consistently had forward flexion to at least 70 degrees.  In addition there is no evidence of favorable ankylosis of the entire thoracolumbar spine.

The Board has considered whether a disability rating higher than 20 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Although the Veteran reported increasing pain, the November 2003 VA examiner indicated that there was "mild discomfort" with maximum range of motion testing and that repetitive range of motion testing did not increase the discomfort or decrease the range of motion.  Moreover, the January 2012 VA examination report indicates that there was no objective evidence of pain on motion and there was no additional limitation of motion after three repetitions of movement.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the current 20 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 20 percent for the Veteran's back disability for the time period of the appeal.  

Diagnostic Code 5242, degenerative arthritis of the spine, refers to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, however, does not apply to this case, as any degenerative arthritis been rated on the basis of limitation of motion of the thoracolumbar spine.  Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.

A higher rating is also not warranted under Diagnostic Code 5243.  The January 2012 VA examiner indicated that the Veteran did not have IVDS or any incapacitating episodes due to spine disease.  The medical evidence of record also does not show any physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

The Veteran is already service-connected for left lower extremity radiculopathy; however, a separate rating for right lower extremity radiculopathy is not warranted.  The May 2001 VA examination indicated that sensation was normal in all extremities, and the January 2012 VA examination showed no signs of right lower extremity radiculopathy.  As such, a separate rating for radiculopathy of the right lower extremity as secondary to the lumbar strain is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Finally, there is no objective evidence of any other neurologic abnormalities, including bowel or bladder impairment, to warrant a separate rating under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  As discussed above, VA examiners did not find evidence of any neurologic abnormalities, and the Veteran has not reported neurologic symptoms other than radicular pain.

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's service-connected lumbar strain for the entire appeal period, and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Left Knee and Right Knee Disabilities

The Veteran's right knee disability and left knee disability are both rated under Diagnostic Code 5259.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Codes 5055 and 5256 through 5263 set forth other relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Here, the Veteran is already in receipt of the schedular maximum rating of 10 percent for the left knee and the right knee under Diagnostic Code 5259.  As such, the Board will consider an evaluation under a separate diagnostic code.

In a May 2001 VA examination, the Veteran reported symptoms of pain, weakness, stiffness, swelling, inflammation, instability, dislocation, locking, and lack of endurance.  She stated that the knees occasionally popped out of place, especially the left knee.  Upon physical examination, the right knee range of motion showed flexion to 130 degrees and zero degrees of extension.  The left knee had flexion to 120 degrees and zero degrees of extension.  There was bilateral crepitus and the left knee had tenderness.  X-rays showed normal knees with intact osseous structures and normal appearance.  The joint spaces were well preserved and there were no soft tissue abnormalities.

In a November 2003 VA examination, the Veteran was status post arthroscopic surgery to the right knee, and used a brace as necessary.  She reported that she had daily aching pain and occasional instability occurring approximately once per month.  Physical examination revealed that the bilateral knees had normal ranges of motion with flexion to 145 degrees, discomfort beyond 120 degrees of flexion, and zero degrees of extension.  Repetitive use testing increased the pain without decreasing the ranges of motion.  There was no crepitus, effusion, or instability of either knee.  Right knee x-rays showed mild medial compartment narrowing, consistent with prior cartilage excision, injury, or degeneration, and probable small joint effusion distending the suprapatellar bursa, with no evidence of arthritis.  Left knee x-rays were normal.

VA treatment records indicate that in October 2008, right knee x-rays showed a small suprapatellar joint effusion without evidence of underlying fracture, dislocation, or significant degenerative change.  Left knee x-rays showed minimal narrowing and articular surface sclerosis, and no evidence of acute fracture, dislocation, or significant joint effusion.

The Veteran had another VA examination of the knees in January 2012.  The examiner indicated that the right knee had flexion to 135 degrees with no objective evidence of painful motion, and zero degrees of extension with no objective evidence of painful motion.  The left knee had flexion to 130 degrees with no objective evidence of painful motion, and zero degrees of extension with no objective evidence of painful motion.  After repetitive-use testing with three repetitions, range of motion testing was the same in both knees.  The Veteran had symptoms including bilateral weakened movement, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran also had bilateral tenderness or pain to palpation.  Tests for anterior, posterior, and medial-lateral instability were all normal bilaterally.  There was no evidence of history of recurrent patellar subluxation or dislocation.  The left knee had residual locking and pain status post meniscectomy.  X-rays indicated that the knees had early bilateral degenerative changes.  

In June 2012, the Veteran testified in a DRO hearing that her knee was always locking and was one of the most painful things she had experienced.  She said when it locked, she had to "physically pull it out" or shove it as hard as she could, and there was always a loud popping noise.  She did not specify which knee locked.

VA treatment records show that in December 2013, the Veteran requested  new knee braces, which she received in March 2014.  In September 2014, the Veteran was noted as having mild osteoarthritis of the right knee and was still using a support brace.

The evidence establishes that for the entire period of appeal, the Veteran's left knee and right knee disabilities were manifested by pain, pain on palpation, and flexion limited to no more than 120 degrees.  Thus, the Veteran clearly does not have ankylosis to warrant a separate rating under Diagnostic Code 5256 (ankylosis).  In addition, there was no evidence of recurrent subluxation or lateral instability, flexion limited to 60 degrees, extension limited to 5 degrees, malunion of the tibia and fibula, or genu recurvatum  to warrant separate ratings under Diagnostic Codes 5262 (ankylosis), 5357 (recurrent subluxation or lateral instability), 5260 (limitation of flexion), 5261 (limitation of extension), 5262 (malunion of the tibia and fibula), or 5263 (genu recurvatum).  

With regard to the January 2012 VA examination results that indicated that the Veteran had degenerative arthritis, separate ratings under Diagnostic Code 5003 are not warranted, as that would constitute unlawful pyramiding.  As discussed above, under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage, which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259:  (1) the semilunar cartilage or meniscus must have been removed, and (2) it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  As such, the degenerative arthritis, which is rated on the basis of limitation of motion, is already compensated in the assigned 10 percent rating under Diagnostic Code 5259 as the symptomatic residuals of the semilunar cartilage removal.  The record shows that the Veteran's right and left knee disabilities are manifested by findings or symptoms which include arthritis, noncompensable limitation of motion, and functional loss due to pain.  The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As pain, pain to palpation, and limitation of flexion attributable to the knee arthritis overlap with the symptomatology upon which the 10 percent ratings under Diagnostic Code 5259 has been based, the Board finds that assigning separate ratings under Diagnostic Code 5003 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology.  See id.; 38 C.F.R. § 4.14.  Moreover, the highest available rating under Diagnostic Code 5003 in this case is 10 percent; thus, Diagnostic Code 5003 does not allow for a higher rating than the 10 percent disability ratings currently assigned under Diagnostic Code 5259.

However, the Board finds a 20 percent rating for the left knee disability is warranted under Diagnostic Code 5258 for frequent episodes of "locking" pain.  The Veteran may not be assigned separate ratings under both Diagnostic Codes 5258 and 5259, as that would constitute unlawful pyramiding.  The rating criteria under Diagnostic Codes 5258 and 5259 differ from each other only in that the semilunar cartilage is dislocated in Diagnostic Code 5258 and surgically absent in Diagnostic Code 5259.  Diagnostic Code 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion and Diagnostic Code 5259 requires removal of the semilunar cartilage that is symptomatic; therefore, Diagnostic Codes 5258 and 5259 overlap with each other in pain, effusion, and locking, but not as to dislocation or surgical absence.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, granting separate ratings for the same manifestations, specifically, locking pain of the Veteran's left knee under both Diagnostic Codes 5258 and 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

As such, a 20 percent rating under Diagnostic Code 5258 is warranted as it is more favorable than Diagnostic Code 5259.  As noted above, the Veteran is currently in receipt of a 10 percent rating (the maximum and only available rating) under Diagnostic Code 5259 for symptomatic residuals of the semilunar cartilage removal; however, Diagnostic Code 5258 allows for a higher rating (the maximum and only rating available) of 20 percent.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this case, review of service records reflect the Veteran underwent arthroscopy with debridement and lateral meniscal tear and lateral release.  The May 1998 operative report noted the operation performed was a diagnostic left knee arthroscopy with debridement of lateral meniscal tear and lateral release.  The May 1998 orthopedic surgery service note concluded that the Veteran was status post left knee arthroscopy with lateral release and partial lateral meniscectomy with persistent knee pain.  (Emphasis added).  Accordingly, the Board finds it is not prohibited from rating the claim under Diagnostic Code 5258 which contemplates the presence of the meniscus.  The evidence of record reflects that the Veteran's left knee disability has been manifested by frequent joint "locking," pain, a criteria for a 20 percent rating under Diagnostic Code 5258.  Because the Board is granting a rating of 20 percent under Diagnostic Code 5258, the 10 percent rating under Diagnostic Code 5259 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's knee disability increases from 10 percent to 20 percent as a result of this decision.  

The Board considered whether to likewise apply Diagnostic Code 5258 to the right knee.  In this regard, the service treatment records were unclear what surgery of the right knee the Veteran underwent during service.  Significantly, however, the November 2003 radiological testing of the knees reflected that the right knee had "mild medial compartment narrowing, consistent with prior cartilage excision, injury or degeneration." (Emphasis added).  The study of the left knee at the same time was normal.  In other words, changing the diagnostic code for the right knee would rate the knee where the meniscus was removed as if the meniscus was present but dislocated.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result." Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  Furthermore, the evidence does not reflect the right knee locking pain is as severe as the left knee locking pain.  For example, the January 2012 VA examination did not refect episodes of joint pain or locking of the right knee.  Accordingly, the Board will not change the diagnostic code for the right knee at the present time.  

The Board also considered whether a higher rating could be warranted under Diagnostic Code 5055 (knee replacement).  However, Diagnostic Code 5055 does not apply because the Veteran has not had a knee replacement.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014) (finding that the regulation applies only to complete knee replacements, not partial knee replacements).  An increased evaluation rated by analogy under Diagnostic Code 5055 is also not warranted.  Under Diagnostic Code 5055, 30 percent is the minimum rating after a knee replacement surgery.  A 60 percent rating requires chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  In other words, the intermediate degrees are based upon ankylosis, limitation of motion, or impairment of the tibia/fibula.  Thus, rating by analogy would have the absurd result of leading one right back to the Diagnostic Codes the Veteran is already being considered.  Furthermore, rating by analogy could lead to the potentially absurd result of one having significant flexion and extension but being rated equally or even greater than a person who has actual ankylosis of the knee.  Compare Diagnostic Codes 5055 and 5256.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  As stated above, the Veteran's left knee DJD showed no evidence of ankylosis (Diagnostic Code 5256), limitation of extension (Diagnostic Code 5261), or impairment of tibia and fibula (Diagnostic Code 5262).  As such, rating under Diagnostic Code 5055 by analogy is not warranted.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's service-connected left knee disability and right knee disability under Diagnostic Code 5259 for the entire period of appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  However, a 20 percent rating for the left knee under Diagnostic Code 5258, changed from Diagnostic Code 5259, is warranted for the period of appeal from January 3, 2012.

Hernia with GERD

The Veteran's hernia with GERD is rated under Diagnostic Codes 7346-7305.  The first four digits, 7346, represent the diagnostic code used to rate hiatal hernias, and was the rating code under which the Veteran was initially rated as noncompensable in the March 2002 rating decision.  The second four digits after the hyphen, 7305, represent the diagnostic code for duodenal ulcer, and is the rating code under which the Veteran's rating was increased to 10 percent effective January 3, 2012 in a December 2014 rating decision.

Under Diagnostic Code 7346, the rating code for a hiatal hernia, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  (Material weight loss is not defined in Diagnostic Code 7346, but "substantial weight loss" is defined under 38 C.F.R. § 4.112 as a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and "minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer under.)  38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7305, the rating code for duodenal ulcers, a 10 percent rating is warranted for an ulcer that is mild with recurring symptoms once or twice yearly.  A 20 percent rating is warranted with evidence of moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted with evidence of a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted with evidence of a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

In July 2001, a private physician, Dr. G.H., diagnosed the Veteran with a small sliding hiatus hernia with minimal reflux.  

The Veteran reported in a May 2001 VA examination that she had nausea with heartburn approximately two times per month, which she treated with Tagamet and Pepto-Bismol.  She also reported having lower abdominal pain, which occurred approximately once per month.  She described it as a sharp pain with episodic cramping for two hours.  The Veteran stated that she had diarrhea for five months in 1997 that had not reoccurred, and that she also had black spots in her stool approximately 1.5 years prior to the examination that had not recurred.  Upon physical examination, her abdomen had normoactive bowel sounds and was soft and non-distended.  She had some mild right upper quadrant epigastric tenderness without rebound.  The examiner diagnosed a small sliding hiatus hernia with gastroesophageal reflux, appropriate response to anti-reflux measures.  

In a November 2003 VA examination, the Veteran reported having heartburn 2-3 times per month, which responded to over-the-counter Tagamet or Pepcid.  She reported elevating the head of her bed, but not having daily discomfort.  Examination of her abdomen revealed no tenderness or masses.  

In November 2008, the Veteran had an esophagogastroduodenoscopy at VA, which indicated that she had mild duodenitis, gastritis, and LA Grade B esophagitis.  

In a January 2012 VA examination, the Veteran stated that she avoided fatty and spicy foods and her reflux symptoms were resolving.  She also stated that she still had bouts of diarrhea every day.  The examiner indicated that the Veteran had recurring episodes of symptoms that were not severe, occurred three times per year, and had an average duration of less than one day.  She had abdominal pain that occurred at least monthly, was continuous, and was unrelieved by standard ulcer therapy.  The Veteran did not have symptoms of anemia, weight loss, nausea, vomiting, hematemesis, melena, or any incapacitating episodes.  

The Veteran testified in the June 2012 DRO hearing that medication did not help her, she continued to have heartburn, and for the last month had been sleeping on the couch with her head and shoulders elevated.  She stated that she ate only bland foods to try to alleviate the symptoms.

After careful review of the lay and medical evidence of record, the Board finds that an initial rating of 10 percent for the hernia with GERD for the period prior to January 3, 2012 is warranted under Diagnostic Code 7346.  Under this diagnostic code, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Here, the Veteran consistently reported symptoms of heartburn (pyrosis) and abdominal pain, which warrants a 10 percent rating.  

A rating in excess of 10 percent for the Veteran's hernia with GERD, however, is not warranted for any period of the appeal.  Throughout the appeal period, the Veteran's condition has been described as "mild."  There is no evidence of record showing recurring episodes of severe symptoms two to three times a year average ten days in duration or continuous moderate manifestations to warrant a 20 percent rating, let alone moderately severe or severe manifestations of the condition to warrant a 40 or 60 percent rating, under Diagnostic Code 7305.  Indeed, the evidentiary record contains no indication of anemia, weight loss, or incapacitating episodes due to the hernia with GERD.  In addition, there is no evidence showing  symptoms of persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, to warrant a 30 percent rating under Diagnostic Code 7346.

There is also no other diagnostic codes that would be appropriate to evaluate the Veteran's hernia with GERD.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this regard, the Board notes that the Veteran is already service-connected for esophagitis as secondary to the hernia with GERD, under Diagnostic Code 7203.  Moreover, 38 C.F.R. § 4.114  states that ratings under diagnostic codes 7301 through 7329, inclusive, will not be combined with each other; a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, which, in this case, is the service-connected hernia with GERD. 

In sum, an initial rating of 10 percent for the hernia with GERD for the period prior to January 3, 2012 is warranted and the appeal is granted to that extent.  The preponderance of the evidence is against the award of a rating in excess of 10 percent for the hernia with GERD for the entire period of appeal.  As a preponderance of the evidence is against the award of an evaluation in excess of 10 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  



Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, tenderness, limited motion, and heartburn are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she merely disagreed with the assigned disability ratings for her levels of impairment.  In other words, she did not have any symptoms from her service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Service connection for an eye disability is denied.

Service connection for leg cramps is denied.

An initial rating in excess of 20 percent for lumbar strain is denied.

An increased rating of 20 percent for the left knee disability under Diagnostic Code 5258 (changed from Diagnostic Code 5259) is granted.

An initial rating in excess of 10 percent for the right knee disability is denied.

An initial rating of 10 percent for the hernia with GERD for the period prior to January 3, 2012 is granted.

A rating in excess of 10 percent for the hernia with GERD for the period from January 3, 2012 is denied.




REMAND

A review of the record reflects that further development is necessary on the issues of service connection for a cervical strain and an increased initial rating for hemorrhoids.
  
Regarding the claim for service connection for a cervical strain, the Veteran asserts that she hurt her neck in the field during service in 1994, and that she hurt it again in a motor vehicle accident in 2000.  See the February 2001 statement; June 2012 DRO hearing transcript.

A May 2001 VA examination report indicates that the Veteran was diagnosed with cervical strain.  The examiner indicated that x-rays were negative but the Veteran had tenderness with decreased range of motion.  No opinion on the nature and etiology of the diagnosed cervical strain was provided.

In January 2012, the Veteran underwent another VA examination of the cervical spine.  The examiner noted that the Veteran had not sought care for her neck pain between 2000 and 2008.  The examiner stated that the pain in 2008 was not described clearly, and the pain that the Veteran complained of in 2012 was not similar to the pain after the motor vehicle accident in 2000.  The examiner concluded that because there was no nexus of care for the neck pain between 2000 and 2008 and the pain was not in a similar area, it was less likely than not that the current neck pain was incurred in or caused by the claimed in-service injury.

Private medical treatment records in the claims file indicate that the Veteran did complain of neck pain between 2000 and 2008.  A medical record dated in August 2002 indicates that the Veteran complained of daily neck tension and that there was a popping during right side flexion.  In September 2002, the Veteran saw a chiropractor for back and neck pain.  As such, the Board finds an addendum medical opinion should be obtained.

Regarding the claim for an increased initial rating for hemorrhoids, the Veteran was most recently examined by VA for this disability in January 2012.  The examination report indicates that the Veteran reported having continued to have pain with defecation, with some bleeding every 1-2 weeks.  She stated that she used Preparation-H occasionally.  The examiner indicated that the Veteran had mild or moderate internal or external hemorrhoids and pruritus ani (perianal itch).  Physical examination showed small or moderate external hemorrhoids.  The examination report indicates that the Veteran was not found to have fissures.

There is evidence that her disability has increased in severity since that time.  The Veteran stated in the June 2012 DRO hearing that she had fissures.  Thus, due to the Veteran's statements regarding her symptomatology as well as the length of time since the prior VA examination, the Board finds that a new VA examination is warranted.

On remand updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from January 2015 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be put into the file.

2.  Contact the VA examiner who conducted the January 2012 VA cervical spine examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

After reviewing the entire record, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any cervical spine condition, to include cervical strain, is related to incident, injury, or event in active service, to include the Veteran's injuries in 1994 and 2000. 

The examiner should specifically comment on the 2002 private treatment records in which the Veteran reported neck tension and neck pain.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

3.  Schedule the Veteran for an examination to determine the current level of severity of the service-connected hemorrhoids.  All tests and studies deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached. 

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and her representative, if any, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


